DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	2.	No IDS filed.

Claim Objections
	3.	Claim 1 is objected to because of the following informalities:  It appears that   Appropriate correction is required.  It appears that Poly[oxy(methyl-1,2-ethanediyl)| ether glycol is misspelled and “ethanediyl” should read “ethanediol” please confirm correct spelling and if required amend the claims to correct. 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over (CN 109796923 A) to Jiang et al.  (hereinafter Jiang) in view of the teachings of the (US 2009/0148603 A1) to Goscha (hereinafter Goscha).
	Jiang is directed toward a UV curable resin.  Jiang discloses in the Abstract that 1-10 part of polyoxypropylene glycol, which reads on 1-10 parts of polypropylene glycol.  Jiang discloses in the Abstract that 5-10 parts of isophorone diisocyanate, which reads on Applicants 5-10 parts of IPDI.  Jiang discloses in the Abstract that 0.5 to 2 parts of dibutyltin laurate, which reads on Applicants 0.5 to 2 parts.  Jiang discloses in the Abstract that 2-5 parts of 2,2 bis(hydroxymethyl) propanoic acid, which reads on Applicants range of 2-5 parts.   Jiang discloses in the Abstract that 2-5 parts of hydroxyethyl acrylate, which reads on Applicants 2-5 parts.  Jiang discloses in the Abstract that 0.01 to 0.2 parts of methoxyphenol, which reads on Applicants range of 0.1 to 0.2 parts.  Jiang discloses in the Abstract that 2 to 5 parts of dimethyltrimethylene carbonate, which reads on Applicants range of 2-5 parts.  Jiang discloses in the Abstract that 2-7 parts of nano magnesium hydroxide, which reads on Applicants range of 2 to 7 parts and would be expected to have a size range of 18 to 65 nm as it was precipitated out of a solution.  Jiang discloses in the Abstract that 1-5 parts of a photoinitiator, which reads on Applicants range of 1 to 10 parts.  Jiang discloses in the Abstract that 1 to 5 parts of gylceroated dimethacrylate, which is substantially similar to 10 to 30 parts.   Jiang discloses in the Abstract that 1-5 parts hexanediyl bisacrylate (sic) that reads on Applicants hexanediol diacrylate.  Jiang discloses in step (3) of UV light curing adhesion preparation that the components as mixed and then ultrasonic is used for 30 minute that reads on 5 to 15 minutes washing step at 50C that would be considered overlapping of 36C to 46C.  Jiang discloses each and every element, but is silent regarding 1 to 10 parts of polyoxymethyl ethanediyl ether glycol.
	Goscha is directed toward urethane coatings that may be UV cured.   Jiang and Goscha are both directed toward urethane coatings that may be UV cured and therefore are analogous art.  Goscha teaches at paragraph [0018] that IPDI may be used to create a urethane.     Goscha teaches at paragraph [0072] that cure can be with UV light and in the presence of initiators.  Goscha teaches at paragraph [0114] that hydroxyethyl acrylate may be used.  Goscha teaches at paragraph [0122] that dibutyltin laurate may be used as a catalyst.  Goscha teaches at paragraph [0124] that carbamates may be included.  Goscha teaches at paragraph [0132] that propylene glycol may be included.  Goscha teaches at paragraph [0164] that in Table 8 that poly(oxy 1-2ethanediyl) polyethylene glycol.  One skilled in the art would be motivated to modify Jiang to include known additives to polyurethane coatings to improve performance.
	It would be obvious to one skilled in the art at the time of filing based on the disclosure of Jiang in view of the teachings of Goscha to modify the urethane coating and through routine optimization adjust the ratio of additives to form an improved coating that forms a prime facie case of obviousness for claims 1-10.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766